Citation Nr: 0028248	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of spondylolysis.  

2.  Service medical records indicate that the veteran 
sustained an injury to his back during service.

3.  A private physician indicated that the veteran's 
inservice injury might be related to his current back 
condition.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim because he has submitted medical evidence 
of a current disability; medical evidence of the incurrence 
of a disease or injury in service, and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Caluza, 7 Vet. App. at 506.

Specifically, the veteran's current low back disorder has 
been attributed to spondylolysis.  The Board finds that the 
first Caluza element has been satisfied because there is a 
current diagnosis of disability.  Id.

Service medical records dated in March 1972 indicate that the 
veteran was seen with complaints of back pain due to trauma 
to his back.  The veteran submitted personal letters written 
by him contemporaneous with his 1972 inservice treatment, 
regarding a fight, which he was involved, that resulted in 
back pain.  The veteran's treating physician indicated that 
the veteran's current back disorder was possibly related to 
the inservice back injury.  Based upon the evidence of 
inservice injury, complaints since service, and plausible 
medical nexus evidence, the Board finds that the second and 
third Caluza elements have been satisfied and the claim is 
well grounded.  Id.

ORDER

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although there is evidence of a relationship between the 
veteran's current back condition and the inservice injury, 
the Board finds that not enough information has been provided 
to make an informed appellate decision.  The veteran's 
treating physician suggested a relationship between the 
veteran's back condition and his inservice injury.  However, 
the veteran's post service medical records reflect a history 
of recurrent injuries to the back.  The veteran's treating 
physician's opinion does not indicate whether the post 
service injuries caused or exacerbated an existing back 
disorder.  Moreover, in a subsequent statement the veteran's 
treating physician stated that additional work up was 
necessary in order to provide a non general and inconclusive 
opinion as to whether the veteran's current disability was 
related to service.  VA has not yet afforded the veteran an 
examination to determine the etiology of the claimed back 
disability.

In view of the foregoing and to assist in developing the 
facts of this claim, this case is being be REMANDED to the RO 
for the following development:

1.  The veteran should be requested to 
provide the names and addresses of any 
providers (VA or private) that have 
treated him for his low back disorder.  
If any further information is provided, 
the RO should take all necessary steps to 
obtain any records that are not already 
part of the claims folder.

2.  The veteran should be afforded an 
appropriate examination to determine the 
etiology of the veteran's low back 
disorder.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current low back disorder was 
caused or aggravated by active service, 
including any injury therein.  The 
examiner should review the claims file, 
including a copy of this remand, in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

3.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinions are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate, in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
low back disorder.

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



